Case 1:19-cv-03079-AT Document 93 Filed 08/13/

  

DOCUMENT
STEVE S. EFRON ELECTRONICALLY FILED
ATTORNEY AT Law DOC #:
237 WEST 35TH STREET + SurTe 15'|f DATE FILED: 8/13/2021
New York. NEw YorK 10001

OF COUNSEL TEL. (212) 867-1067
RENEE L. Cyr Fax. (212) 682-5958
SSEFRON@ AOL.COM

August 11, 2021

Hon. Analisa Torres

United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York NY 10007

Re: Moran v. MTA Metro-North Railroad Company et al.
19-cv-3079(AT)(KHP)

Dear Judge Torres:

This office represents MTA Metro-North R.R. and the individually named MTA police officers
in this action seeking damages for an alleged violation of the Federal Employers’ Liability Act and a
deprivation of constitutional rights actionable under 42 U.S.C. § 1983.

1 am writing to request an extension of two weeks, from August 17 to August 31, 2021, in
which to submit the parties’ joint pretrial order and related pretrial submissions, as set forth in the
Court’s Individual Practices. Counsel for plaintiff, Mr. George Cahill, has courteously consented to
this request. The parties previously made a joint request for an extension of time to file the pretrial
submissions, which the Court granted on April 12, 2021 (Doc. No. 89).

While I had set aside a substantial block of time to work on this matter, and have been doing so,
submissions on dispositive motions in other cases have encroached on that time as a result of my
consent to requested extensions of time, and due as well to a need to complete a number of depositions
by a date certain. My co-counsel on this and other pending matters, Ms. Renee Cyr, recently
underwent surgery on her hip and has not been able to attend to work at full capacity.

For these reasons, defendants respectfully request that their application for a two-week
extension of time, from August 17 to August 31, 2021, be granted.

Respectfully yours,

/s/
Steve S. Efron

 

SSE:s GRANTED. By August 31, 2021, the parties shall submit their proposed joint pretrial order
and related pretrial submissions.

SO ORDERED.

Dated: August 13, 2021
New York, New York

CQ-

ANALISA TORRES
United States District Judge
